Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a radial guidance system” and “an axial positioning system” respectively in claim 2 and 6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Guynn on 5/9/2022.

The application has been amended as follows: 
1. 	(Currently Amended) 	A turbofan engine having a longitudinal axis and comprising an engine and a nacelle surrounding the engine which comprises a fan casing, in which a stream of bypass air is delimited between the nacelle and the engine and in which a flow of air circulates in a direction of flow, said nacelle comprising: 
a fixed structure fixed to the fan casing, 
a mobile assembly having a mobile cowl and a runner, the mobile cowl being fixed to the runner, the runner being translationally mobile on the fixed structure in a direction of translation between an advanced position in which the runner is positioned so that the mobile cowl is close to the fan casing and a back-off position in which the runner is positioned so that the mobile cowl is away from the fan casing to define between them a window that is open between the stream and the outside of the nacelle, 
a plurality of blades, each comprising a first end mounted to be rotationally mobile on the runner about an axis of rotation and in which the plurality of blades are angularly offset step-by-step about the longitudinal axis, in which each blade is mobile between a retracted position in which [[the]] each blade is outside of the stream and a deployed position in which [[the]] each blade is across the stream, 
a set of actuators ensuring a displacement of the runner between the advanced position and the back-off position, and vice versa, and 
a maneuvering system configured to displace each blade from the retracted position to the deployed position at the same time as the runner is displaced from the advanced position to the back-off position and vice versa, in which the maneuvering system comprises: 
for each blade, a shaft mounted to be rotationally mobile on the runner about [[an]] the axis of rotation, and to which [[the]] each blade is fixed, 
for each blade, a toothed segment fixed to the shaft and coaxial with the axis of rotation, 
a toothed arc coaxial with the longitudinal axis, mounted to be rotationally mobile on the runner about the longitudinal axis, in which teeth of the toothed arc mesh with [[the]] teeth of each toothed segment, 
a slip mounted to be translationally mobile on the runner in a plane at right angles to the longitudinal axis between a first position corresponding to the retracted position and a second position corresponding to the deployed position, 
a connecting rod mounted articulated between the slip and the toothed arc, 
a rib integral to the fixed structure, and 
a guiding U integral to the slip and which straddles the rib, 
wherein the rib has an appropriate form for displacing the guiding [[V]] U and therefore the slip from the first position to the second position when the runner is displaced from the advanced position to the back-off position, and vice versa.

3. 	(Currently Amended) 	The turbofan engine according to claim 2, wherein the radial guiding system comprises at least one window produced in a plane at right angles to the longitudinal axis through the toothed arc and, for each window, at least two rollers, each being mounted to be rotationally mobile on the runner about an axis of rotation parallel to the longitudinal axis, in which each roller is mounted inside [[the]] each window so that an outer edge of [[the]] each window is bearing on a first of the at least two rollers and slips thereon and so that an inner edge of [[the]] each window is bearing on a second of the at least two rollers and slips thereon.

4. 	(Currently Amended) 	The turbofan engine according to claim 2, wherein the toothed arc takes the form of a crown ring, in that the radial guiding system comprises a plurality of outer rollers disposed along an outer edge of the crown ring and a plurality of inner rollers disposed along an inner edge of the crown ring, and wherein each outer roller and each inner roller are mounted to be rotationally mobile on the runner, in which the outer edge of the crown ring [[are]] is bearing on each outer roller  and in which the inner edge of the crown ring [[are]] is bearing on each inner roller and slip thereon.

5. 	(Currently Amended) 	The turbofan engine according to claim 2, wherein the radial guiding system comprises at least one window produced in the runner in a plane at right angles to the longitudinal axis through a wall of the runner, and, for each window, at least two rollers, each being mounted to be rotationally mobile on the toothed arc about an axis of rotation parallel to the longitudinal axis, wherein each roller is mounted inside [[the]] each window so that an outer edge of [[the]] each window is bearing on a first of the at least two rollers and slips thereon and so that an inner edge of [[the]] each window is bearing on a second of the at least two rollers and slips thereon.

8. 	(Currently Amended) 	The turbofan engine according to claim 6, wherein the axial positioning system comprises a window produced in a plane at right angles to the longitudinal axis through the toothed arc and bordered by an outer strip and an inner strip, at least one first pair of rollers which grip the inner strip and at least one second pair of rollers which grip the outer strip, in which each roller of the at least one first pair of rollers and of the at least one second pair of rollers is mounted to be rotationally mobile on the runner about an axis of rotation extending radially  relative to the longitudinal axis.

9. 	(Currently Amended) 	The turbofan engine according to claim 6, 
wherein the axial positioning system comprises at least one first pair of rollers and at least one second pair of rollers, 
wherein each roller of the at least one first pair of rollers and of the at least one second pair of rollers is mounted to be rotationally mobile on the toothed arc about an axis of rotation extending radially relative to the longitudinal axis, an inner groove and an outer groove integral to the runner, each extending coaxially about the longitudinal axis, 
wherein [[the]] an opening of the inner groove is facing [[the]] an opening of the outer groove, 
wherein each groove of the inner groove and of the outer groove thus comprises a front wall and a rear wall, 
wherein each roller of the at least one first pair of rollers and of the at least one second pair of rollers is housed inside each groove of the inner groove and of the outer groove  at least one first pair of rollers is bearing on and rolls against the front wall of the inner groove, 
so that the second roller of the at least one first pair of rollers is bearing on and rolls against the front wall of the outer groove, 
so that a first roller of the at least one second pair of rollers is bearing on and rolls against the rear wall of the inner groove, and 
so that the second roller of the at least one second pair of rollers is bearing on and rolls against the rear wall of the outer groove.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Stachowiak (US 4030290 as referenced in IDS dated 3/23/2020) and Gardes (US 20200240359).  Stachowiak and Gardes each teach a turbofan having a series of rotary blades having a retracted position in which the blades are outside of the stream and a deployed position in which the blades are across a stream of bypass air.
Regarding claim 1 and 10, the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the respective claim, a turbofan having a thrust reverser with a maneuvering system comprising a shaft, a toothed segment, a toothed arc, a slip, a connecting rod, a rib, and a guiding U.
Regarding claims 2-9, the claims are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741